--------------------------------------------------------------------------------


AMENDED AND RESTATED
TAX SHARING AGREEMENT
BETWEEN FORD MOTOR COMPANY AND
FORD MOTOR CREDIT COMPANY




THIS TAX SHARING AGREEMENT (this “Agreement”) dated December 12, 2006, is made
and entered into by Ford Motor Company (“Ford”), a Delaware corporation, and
Ford Motor Credit Company (“Ford Credit”), a Delaware corporation.


RECITALS


WHEREAS, Ford is the common parent corporation of an affiliated group of
corporations within the meaning of Section 1504(a) of the Internal Revenue Code
of 1986, as amended (the “Code”) and of combined groups as defined under similar
laws of other jurisdictions and Ford Credit is a member of such groups; and


WHEREAS, the groups of which Ford is the common parent and Ford Credit is a
member file or intend to file Consolidated Returns and Combined Returns; and


WHEREAS, Ford and Ford Credit desire to provide for the allocation of
liabilities and procedures to be followed with respect to certain tax matters
arising on and after January 1, 2006.


AGREEMENT


NOW, THEREFORE, in consideration of the mutual covenants and promises contained
herein, and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:


Section 1. Definitions


1.1.  “Adjusted Tax Asset Balance” means Ford Credit's aggregate Tax Assets
adjusted to reflect only the portion of such assets that Ford determines to have
resulted in an actual cash tax benefit to the Ford Group.


1.2.  “Audit” includes any audit, assessment of Taxes, other examination by any
Tax Authority, proceeding, or appeal of such proceeding relating to Taxes,
whether administrative or judicial.


1.3.  “Combined Group” means, for each Non-Federal Combined Tax, the group of
corporations or other entities that files the Combined Return.


1.4.  “Combined Return” means any Tax Return with respect to Non-Federal Taxes
filed on a consolidated, combined (including nexus combination, worldwide
combination, domestic combination, line of business combination or any other
form of combination) or unitary basis wherein Ford Credit joins in the filing of
such Tax Return (for any taxable period or portion thereof) with Ford or one or
more Ford Affiliates.


1.5.  “Consolidated Group” means an affiliated group of corporations within the
meaning of Section 1504(a) of the Code of which Ford is the common parent and
that files a consolidated return.


1.6.  “Consolidated Return” means any Tax Return with respect to Federal Income
Taxes filed on a consolidated basis wherein Ford Credit joins in the filing of
such Tax Return (for any taxable period or portion thereof) with Ford or one or
more Ford Affiliates.

1

--------------------------------------------------------------------------------



1.7.  “Contingent Tax Liability" means Ford's estimate of an expected
Redetermination Amount.


1.8.  “Estimated Tax Installment Date” means the installment due dates
prescribed in Section 6655(c) of the Code (presently April 15, June 15,
September 15 and December 15).


1.9.  “Federal Income Tax” means any tax imposed under Subtitle A of the Code
(including the taxes imposed by Sections 11, 55, 59A, and 1201(a) of the Code)
and any other income based United States Federal Tax which is hereinafter
imposed upon corporations.


1.10.  “Federal Tax” means any Tax imposed or required to be withheld by any Tax
Authority of the United States.


1.11.  “Final Determination” means any of (a) the final resolution of any Tax
(or other matter) for a taxable period that, under applicable law, is not
subject to further appeal, review or modification through proceedings or
otherwise, including (1) by the expiration of a statute of limitations (giving
effect to any extension, waiver or mitigation thereof) or a period for the
filing of claims for refunds, amending Tax Returns, appealing from adverse
determinations, or recovering any refund (including by offset), (2) by a
decision, judgment, decree, or other order by a court of competent jurisdiction,
which has become final and unappealable, (3) by a closing agreement or an
accepted offer in compromise under Section 7121 or 7122 of the Code, or
comparable agreements under laws of other jurisdictions, (4) by execution of an
Internal Revenue Service Form 870AD, or by a comparable form under the laws of
other jurisdictions (excluding, however, with respect to a particular Tax Item
for a particular taxable period any such form that reserves (whether by its
terms or by operation of law) the right of the taxpayer to file a claim for
refund and/or the right of the Taxing Authority to assert a further deficiency
with respect to such Tax Item for such period), or (5) by any allowance of a
refund or credit, but only after the expiration of all periods during which such
refund or credit may be recovered (including by way of offset) or (b) the
payment of Tax by any member of the Consolidated Group or Combined Group with
respect to any Tax Item disallowed or adjusted by a Taxing Authority provided
that Ford determines that no action should be taken to recoup such payment.


1.12.  “Ford Credit Combined Tax Liability” means, with respect to any taxable
period, Ford Credit's liability for Non-Federal Combined Taxes as determined
under Section 3.3 of this Agreement.


1.13.  “Ford Credit Federal Income Tax Liability” means, with respect to any
taxable period, Ford Credit's liability for Federal Income Taxes as determined
under Section 3.2 of this Agreement.


1.14.  “Ford Affiliate” means any corporation or other entity directly or
indirectly controlled by Ford, but excluding Ford Credit.


1.15.  “Ford Group” means the affiliated group of corporations as defined in
Section
1504(a) of the Code, or similar group of entities as defined under corresponding
provisions of the laws of other jurisdictions, of which Ford is the common
parent, and any corporation or other entity which may be, may have been or may
become a member of such group from time to time, but excluding Ford Credit.


1.16.  “Non-Federal Combined Tax” means any Non-Federal Tax with respect to
which a Combined Return is filed.


1.17.  “Non-Federal Separate Tax” means any Non-Federal Tax other than a
Non-Federal Combined Tax.


1.18.  “Non-Federal Tax” means any Tax other than a Federal Tax.


1.19.  “Pro Forma Ford Credit Combined Return” means a pro forma Non-Federal
Combined Tax return or other schedule prepared pursuant to Section 3.3 of this
Agreement.

2

--------------------------------------------------------------------------------



1.20.  “Pro Forma Ford Credit Federal Return” means a pro forma Federal Income
Tax return or other schedule prepared pursuant to Section 3.2 of this Agreement.


1.21. “Redetermination Amount” means, with respect to any Tax for any taxable
period, the amount determined under Section 4.7 of this Agreement.


1.22.  “Tax” means any charges, fees, levies, imposts, duties, or other
assessments of a similar nature, including income, alternative or add-on
minimum, gross receipts, profits, lease, service, service use, wage, wage
withholding, employment, workers compensation, business occupation, occupation,
premiums, environmental, estimated, excise, employment, sales, use, transfer,
license, payroll, franchise, severance, stamp, collection, windfall profits,
withholding, social security, unemployment, disability, ad valorem, highway use,
commercial rent, capital stock, paid up capital, recording, registration,
property, real property gains, value added, business license, customs duties, or
other tax or governmental fee of any kind whatsoever, imposed or required to be
withheld by any Tax Authority.


1.23.  “Tax Asset” means any Tax Item that could reduce a Tax, including a net
operating loss, net capital loss, investment tax credit, foreign tax credit,
charitable deduction or credit related to alternative minimum tax.


1.24.  “Tax Authority” means any governmental authority or any subdivision,
agency, commission or authority thereof or any quasi-governmental or private
body having jurisdiction over the assessment, determination, collection or
Imposition of any Tax (including the Internal Revenue Service).


1.25.  "Tax Item” means any item of income, gain, loss, deduction or credit, or
other attribute than may have the effect of increasing or decreasing any Tax.


1.26.  “Tax Return” means any return, report, schedule, certificate, form or
similar statement or document (including any related or supporting information
or schedule attached thereto and any information return, amended tax return,
claim for refund or declaration of estimated tax) required to be supplied to, or
flied with, a Tax Authority in connection with the determination, assessment or
collection of any Tax or the administration of any laws, regulations or
administrative requirements relating to any Tax.


Section 2. In General


2.1.  Preparation and Filing of Tax Returns. Ford shall have the sole and
exclusive responsibility for the preparation and filing of all Consolidated
Returns and all Combined Returns. Ford shall have the exclusive right, in its
sole discretion, with respect to any such Tax Return to determine (a) the manner
in which such Tax Return shall be prepared and filed, including the elections,
methods of accounting, positions, conventions and principles of taxation to be
used and the manner in which any Tax Item shall be reported, (b) whether any
extensions may be requested, (c) the elections that will be made by Ford, any
Ford Affiliate and Ford Credit in such Tax Return, (d) whether any amended Tax
Returns shall be flied, (e) whether any claims for refund shall be made, (f)
whether any refunds shall be paid by way of refund or credited against any
liability for the related Tax, and (g) whether to retain outside specialists to
prepare such Tax Return, whom to retain for such purpose and the scope of any
such retainer; provided, however, that Ford shall consult with Ford Credit
senior management prior to making any determination that would have a material
affect on Ford Credit operations.


2.2.  Audits. Ford shall have the exclusive right, in its sole discretion, to
control, contest, and represent the interests of Ford, any Ford Affiliate and
Ford Credit in any Audit relating to any Tax Return described in Section 2.1 of
this Agreement and to resolve, settle, or agree to any deficiency, claim or
adjustment proposed, asserted or assessed in connection with or as a result of
any such Audit; provided, however, that Ford shall consult Ford Credit senior
management with respect to any issue that would reasonably be expected to have a
material affect on Ford Credit.

3

--------------------------------------------------------------------------------



2.3.  Agent. Ford Credit hereby irrevocably designates Ford as its sole and
exclusive agent and attorney-in-fact to take such action (including execution of
documents) as Ford, in its sole discretion, may deem appropriate in any and all
matters (including Audits) relating to any Tax Return described in Section 2.1
of this Agreement.


2.4.  Provision of Information. Ford Credit shall (a) furnish to Ford in a
timely manner such information and documents as Ford may reasonably request for
purposes of (1) preparing any Tax Return described in Section 2.1 of this
Agreement, (2) contesting or defending any Audit of any Tax Return described in
Section 2.1 of this Agreement, and (3) making any determination or computation
necessary or appropriate under this Agreement, (b) cooperate in any Audit of any
Tax Return described in Section 2.1 of this Agreement, (c) retain and provide on
demand books, records, documentation or other information relating to any Tax
Return until the later of (1) the expiration of the applicable statute of
limitations (giving effect to any extension, waiver, or mitigation thereof) and
(2) in the event any claim is made under this Agreement for which such
information is relevant, until a Final Determination with respect to such claim,
and (d) take such action as Ford may deem appropriate in connection with any of
the foregoing.


Section 3. Tax Sharing


3.1.  Ford Credit Liability for Federal Income Taxes and Non-Federal Combined
Taxes. For each taxable period, Ford Credit shall be liable for an amount equal
to the sum of the Ford Credit Federal Income Tax Liability and the Ford Credit
Combined Tax Liability for such taxable period.


3.2.  Ford Credit Federal Income Tax Liability. With respect to each taxable
period, the Ford Credit Federal Income Tax Liability shall be Ford Credit's
liability for Federal Income Taxes for such period as determined on a Pro Forma
Ford Credit Federal Return prepared:


(a)  on the basis of the Consolidated Return for such period, determined by
including only Tax Items of Ford Credit and its subsidiaries which are included
in the Consolidated Return, and


(b)  without regard to graduated rates of tax.


3.3.  Ford Credit Combined Tax Liability. (a) In General. With respect to each
taxable period, the Ford Credit Combined Tax Liability shall be the sum, for
such taxable period, of Ford Credit's liability for each Non-Federal Combined
Tax, as determined on a Pro Forma Ford Credit Combined Return.


(b)  Pro Forma Ford Credit Combined Return. For each taxable period, Ford shall
prepare or cause to be prepared a Pro Forma Ford Credit Combined Return for each
Non-Federal Combined Tax by reference to:
 
(1)  the taxable income (or loss) for such taxable period determined from a Pro
Forma Ford Credit Federal Return including Tax Items only from Ford Credit and
its subsidiaries which are included in the applicable Combined Return;


(2)  material adjustments necessary, in Ford’s sole discretion, to reflect the
laws of the applicable jurisdiction;


(3)  (i) the apportionment factors of the Combined Group that includes Ford and
Ford Credit for Non-Federal Combined Taxes calculated as if the Combined Group
were a single taxpayer, or (ii) for all other Non-Federal Combined Taxes, the
individual apportionment factors of Ford Credit and each of its subsidiaries
that are included in the applicable Combined Group; and


(4)  without regard to graduated rates of tax.

4

--------------------------------------------------------------------------------



3.4.  Ford Credit Unused Tax Assets. (a) In General. With respect to its Tax
Assets not otherwise taken into account under Section 3.2 or 3.3 of this
Agreement, Ford shall pay Ford Credit, at expiration of the relevant statutory
carryforward period; provided, however, that for any Tax Asset other than
foreign tax credits, Ford's payment to Ford Credit shall be limited to an amount
determined by comparing (i) the Consolidated (or Combined) Group's liability for
Federal Income Taxes (or Non-Federal Combined Taxes) computed by taking into
account such Tax Assets to (ii) the Consolidated (or Combined) Group's liability
for Federal Income Taxes (or Non-Federal Combined Taxes) computed without taking
into account such Tax Assets. Ford shall pay Ford Credit the full amount of its
foreign tax credits.


Section 4. Payment of Taxes and Tax Sharing Amounts


4.1.  Federal Income Taxes. Ford shall pay to the Internal Revenue Service all
Federal Income Taxes, if any, of the Consolidated Group due and payable for all
taxable periods.


4.2.  Non-Federal Combined Taxes. Ford shall pay to the appropriate Tax
Authorities all Non-Federal Combined Taxes, if any, of the Combined Group
due and payable for all taxable periods.


4.3.  Non-Federal Separate Taxes. Ford Credit shall pay (or cause to be paid) to
the appropriate Tax Authorities all Non-Federal Separate Taxes, if any, of Ford
Credit and its subsidiaries due and payable for all taxable periods.


4.4.  Other Federal Taxes. The parties shall each pay (or cause to be paid) to
the appropriate Tax Authorities all of their respective Federal Taxes (excluding
Federal Income Taxes which are governed by Section 4.1 of this Agreement), if
any, due and payable for all taxable periods.


4.5.  Tax Sharing Installment Payments. (a) Federal Income Taxes. Ford may, in
its sole discretion, deliver to Ford Credit a schedule, not later than five
business days prior to any Estimated Tax Installment Date with respect to any
taxable period, setting forth the estimated amount of the related installment of
the Ford Credit Federal Income Tax Liability determined under the principles of
Section 6655 of the Code. Ford Credit shall pay Ford in accordance with their
customary intercompany settlement procedure.


(b)  Non-Federal Combined Taxes. Not later than September 30 of each taxable
year, Ford shall deliver to Ford Credit an estimate of the Ford Credit Combined
Tax Liability for the taxable year. Ford Credit shall then pay to Ford, in
accordance with their customary intercompany settlement procedure, the amount
thus determined.


4.6.  Tax Sharing True-up Payments. (a) Federal Income Taxes. Not later than 45
business days after the Consolidated Return is filed with respect to any taxable
period, Ford shall deliver to Ford Credit a Pro Forma Ford Credit Federal Return
reflecting the Ford Credit Federal Income Tax Liability. Upon receipt, Ford
Credit shall pay to Ford, or Ford shall pay to Ford Credit, as appropriate, in
accordance with their customary intercompany settlement procedure, an amount
equal to the difference, if any, between the Ford Credit Federal Income Tax
Liability for the taxable period and the aggregate amount, if any, paid by Ford
Credit with respect to such taxable period under Section 4.5(a) of this
Agreement.


(b)  Non-Federal Taxes. Not later than 45 business days after the last Combined
Return is filed with respect to any taxable period, Ford shall deliver to Ford
Credit a schedule based upon the Pro Forma Ford Credit Combined Returns for such
period reflecting the Ford Credit Combined Tax Liability. Upon receipt, Ford
Credit shall pay to Ford, or Ford shall pay to Ford Credit, as appropriate, in
accordance with their customary intercompany settlement procedure, an amount
equal to the difference, if any, between the Ford Credit Combined Tax Liability
for the taxable period and the amount paid by Ford Credit with respect to such
taxable period under Section 4.5(b) of this Agreement.

5

--------------------------------------------------------------------------------



4.7.  Redetermination Amounts. (a) In General. Ford shall deliver to Ford Credit
a schedule reflecting the computation of a Redetermination Amount for any
affected tax year at such time as Ford and Ford Credit may agree; provided,
however, that in the event of any redetermination as a result of a Final
Determination Ford shall deliver such schedule to Ford Credit within 120 days of
the date of the Final Determination. Ford Credit shall pay Ford or Ford shall
pay Ford Credit, as the case may be, in accordance with their customary
intercompany settlement procedure, the Redetermination Amount.


(b)  Computation. A Redetermination Amount for a Tax for a taxable period shall
be the difference between the net amount of all amounts previously determined
under Section 3 of this Agreement for such taxable period and the net amount of
all amounts that would have been determined under Section 3 of this Agreement
taking such redetermination into account.


4.8.  Interest on Contingent Tax Liabilities/Tax Assets. (a) Net Contingent Tax
Liability. If Ford Credit's Contingent Tax Liabilities exceed its Adjusted Tax
Asset Balance, Ford Credit shall pay Ford interest on the excess at the rate
established under 6621(a)(2) of the Code.


(b)  Net Adjusted Tax Asset Balance. If Ford Credit's Adjusted Tax Asset Balance
exceeds its Contingent Tax Liabilities, Ford shall pay Ford Credit interest on
the excess at a rate equal to Ford Credit's weighted average after-tax cost of
capital.


(c)  Payment. Ford shall deliver to Ford Credit a schedule reflecting the
interest on the net Contingent Tax Liabilities or net Adjusted Tax Asset Balance
no later than one month prior to the end of each calendar year quarter. Ford
Credit shall pay Ford or Ford shall pay Ford Credit, as the case may be, in
accordance with their customary intercompany settlement procedure, the interest
amount.


4.9.  Deferred Payment. Ford and Ford credit may agree that payments under
Sections 4.5 through 4.7 of this Agreement may be made after the period
prescribed. Payments that are not made within the prescribed period shall
thereafter bear interest at a rate to be agreed upon by Ford and Ford Credit.


Section 5. Miscellaneous


5.1.  Effectiveness; Term. This Agreement shall become effective upon execution
by both parties hereto. This Agreement shall apply to tax matters arising on and
after January 1, 2006 and all rights and obligations arising hereunder shall
survive until the later of (a) when they are fully effectuated or performed or
(b) the expiration of all applicable statutes of limitation (giving effect to
any extension, waiver or mitigation thereof).


5.2.  Changes in Law. Any reference to a provision of the Code or a law of
another jurisdiction shall include a reference to any applicable successor
provision or law.


5.3.  Confidentiality. Each party shall hold and cause its advisors and
consultants to hold in strict confidence, unless compelled to disclose by
judicial or administrative process or, in the opinion of its counsel, by other
requirements of law, all information (other than any such information relating
solely to the business or affairs of such party) concerning the other parties
hereto furnished it by such other party or its representatives pursuant to this
Agreement (except to the extent that such information can be shown to have been
(a) previously known by the party to which it was furnished, (b) in the public
domain through no fault of such party, or (c) later lawfully acquired from other
sources not under a duty of confidentiality by the party to which it was
furnished), and each party shall not release or disclose such information to any
other person, except its auditors, attorneys, financial advisors, bankers and
other consultants who shall be advised of and agree to be bound by the
provisions of this Section 5.3. Each party shall be deemed to have satisfied its
obligation to hold confidential information concerning or supplied by the other
party if it exercises the same care as it takes to preserve confidentiality for
its own similar information.

6

--------------------------------------------------------------------------------



5.4.  Successors. This Agreement shall be binding on and inure to the benefit of
any successor, by merger, acquisition of assets or otherwise, to any of the
parties hereto, to the same extent as if such successor had been an original
party.


5.6.  Authorization, etc. Each of the parties hereto hereby represents and
warrants that it has the power and authority to execute, deliver and perform
this Agreement, that this Agreement has been duly authorized by all necessary
corporate action on the part of such party, that this Agreement constitutes a
legal, valid and binding obligation of each such party and that the execution,
delivery and performance of this Agreement by such party does not contravene or
conflict with any provision of law or of its charter or bylaws or any agreement,
instrument or order binding on such party.


5.7.  Section Captions. Section captions used in this Agreement are for
convenience and reference only and shall not affect the construction of this
Agreement.


5.8.  Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York without giving effect to laws
and principles relating to conflicts of law.


5.9.  Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same Agreement.


5.10.  Waivers and Amendments. This Agreement shall not be waived, amended or
otherwise modified except in writing, duly executed by all of the parties
hereto.


5.11.  Severability. If any provision of this Agreement is held to be invalid,
void, illegal or unenforceable, the remaining provisions hereof shall remain in
full force and effect, and shall in no way be affected, impaired or invalidated.
In the event any provision is held to be invalid, void, illegal or
unenforceable, the parties hereto shall use their best efforts to find and
employ an alternate means to achieve the same or substantially the same result
as that contemplated by such provision.


5.12.  No Third Party Beneficiaries. This Agreement is solely for the benefit of
Ford, the Ford Affiliates and Ford Credit and should not be deemed to confer
upon third parties any remedy, claim, liability, reimbursement, claim of action
or other rights in excess of those existing without this Agreement.


IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
executed by a duly authorized officer as of the date first above written.



 
FORD MOTOR COMPANY
           
By:
/s/ Diane P. Dossin
     
Diane P. Dossin
     
Assistant Tax Officer
                    FORD MOTOR CREDIT COMPANY            
By:
/s/ Kenneth R. Kent
     
Kenneth R. Kent
     
Vice Chairman, Chief Financial Officer and Treasurer
 

 
 
7


--------------------------------------------------------------------------------